Citation Nr: 0315019	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  98-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a reopened claim for service connection for a 
low back disorder.  In an April 1989 rating decision, the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA) denied the 
veteran's claim for service connection for a low back 
disability.  In an April 1997 rating decision, the RO denied 
the veteran's request to reopen that claim.  In an October 
2002 decision, the Board reopened the claim, finding that new 
and material evidence had been received.


REMAND

In October 2002, after reopening the veteran's claim, the 
Board undertook further development of the claim pursuant to 
authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The development has been completed.  However, in view 
of the Federal Circuit's opinion, the case must be remanded 
for the following:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its most recent 
supplemental statement of the case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




